TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED JANUARY 14, 2016



                                      NO. 03-14-00737-CV


                               Chase Carmen Hunter, Appellant

                                                 v.

                     Texas Department of Insurance and David Mattax,
              in his Official Capacity as Commissioner of Insurance, Appellees




           APPEAL FROM 250TH DISTRICT COURT OF TRAVIS COUNTY
           BEFORE JUSTICES PURYEAR, PEMBERTON, AND BOURLAND
          REVERSED AND REMANDED -- OPINION BY JUSTICE PURYEAR
                DISSENTING OPINION BY JUSTICE PEMBERTON




This is an appeal from the judgment entered by the district court on August 25, 2014. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the judgment. Therefore, the Court reverses the district court’s judgment and remands the case

for further proceedings consistent with this Court’s opinion. Appellees shall pay all costs

relating to this appeal, both in this Court and the court below.